          Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 1 of 9




 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )
                          Respondent/Plaintiff,        )    Case No.: 2:15-cr-00044-GMN-GWF-1
 5
           vs.                                         )
 6                                                     )                  ORDER
     THEREN PHILLIP FRAZIER,                           )
 7                                                     )
                          Petitioner/Defendant.        )
 8                                                     )
 9

10          Pending before the Court is Petitioner Theren Phillip Frazier’s (“Petitioner’s”) Motion to
11   Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (“Mot. Comp. Rel.”), (ECF No.
12   146). The Government filed a Response, (ECF No. 150), and Petitioner filed a Reply, (ECF
13   No. 153). For the reasons discussed below, the Court DENIES Petitioner’s Motion.
14   I.    BACKGROUND
15          On September 19, 2016, Petitioner pleaded guilty to Counts 10, 13, 19, 20 and 21 of the
16   Superseding Indictment: two counts of Bank Robbery in violation of 18 U.S.C. §§ 2113(a) and
17   2; one count of Interference with Commerce by Robbery (Hobbs Act Robbery) in violation of
18   18 U.S.C. §§ 1951 and 2; one count of Brandishing of a Firearm in a Crime of Violence in
19   violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2; and Felon in Possession of a Firearm in
20   violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (See Mins. Proceedings, ECF No. 113); (J.,
21   ECF No. 126). On December 22, 2016, Petitioner was sentenced to 96 months custody as to
22   Counts 10, 13, 19, and 21 concurrent to one another, and 84 months custody as to Count 20
23   consecutive to the other counts, resulting in a total of 180 months custody, to be followed by 3
24   years supervised release. (J., ECF No. 126).
25



                                                  Page 1 of 9
           Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 2 of 9




 1          In June 2019, the Supreme Court issued its decision in United States v. Davis, which
 2   considered the constitutionality of 18 U.S.C. § 924(c). 139 S. Ct. 2319 (2019). Section 924(c)
 3   generally prohibits the use or carrying of a firearm in relation to a “crime of violence,” and it
 4   imposes mandatory minimum sentences that must run consecutive to any other sentence. The
 5   statute defines a “crime of violence” as:
 6          An offense that is a felony and (A) has an element the use, attempted use, or
            threatened use of physical force against the person or property of another, or (B)
 7          that by its nature, involves a substantial risk that physical force against the person
 8
            or property of another may be used in the course of committing the offense.

 9   18 U.S.C. § 924(c)(3). “Courts generally refer to the ‘(A)’ clause of section 924(c)(3) as the
10   ‘force clause’ and to the ‘(B)’ clause of section 924(c)(3) as the ‘residual clause.’” United
11   States v. Bell, 158 F. Supp. 3d 906, 910 (N.D. Cal. Jan. 28, 2016). In Davis, the Supreme Court
12   struck down the residual clause as unconstitutionally vague. 139 S. Ct. at 2335–36 (2019).
13          Also in June 2019, the Supreme Court issued its decision in Rehaif v. United States,
14   which overruled longstanding Ninth Circuit precedent regarding the mens rea element under 18
15   U.S.C. §§ 922(g) and 924(a)(2). Rehaif, 139 S. Ct. 2191, 2200 (2019). Now, in a prosecution
16   under 18 U.S.C. §§ 922(g) and 924(a)(2), the Government must prove not only that “the
17   defendant knew that he possessed a firearm, [but also] that he knew he belonged to the relevant
18   category of persons barred from possessing a firearm.” Id.
19          On June 18, 2020, Petitioner filed the present Motion, challenging the validity of his
20   convictions for: (1) Brandishing a Firearm in a Crime of Violence in violation of 18 U.S.C. §§
21   924(c)(1)(A)(ii) in light of Davis; and (2) Felon in Possession of a Firearm in violation of 18
22   U.S.C. §§ 922(g)(1) and 924(a)(2), in light of Rehaif.
23   II.    LEGAL STANDARD
24          Under 28 U.S.C. § 2255, a petitioner may file a motion requesting the sentencing Court
25   to vacate, set aside, or correct his sentence. 28 U.S.C. § 2255(a). Such a motion may be


                                                 Page 2 of 9
            Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 3 of 9




 1   brought on the following grounds: “(1) the sentence was imposed in violation of the
 2   Constitution or laws of the United States; (2) the court was without jurisdiction to impose the
 3   sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the sentence
 4   is otherwise subject to collateral attack.” Id.; see United States v. Berry, 624 F.3d 1031, 1038
 5   (9th Cir. 2010). “[A] district court may deny a Section 2255 motion without an evidentiary
 6   hearing only if the movant’s allegations, viewed against the record, either do not state a claim
 7   for relief or are so palpably incredible or patently frivolous as to warrant summary dismissal.”
 8   United States v. Burrows, 872 F.2d 915, 917 (9th Cir. 1989).
 9   III.    DISCUSSION
10           A. Rehaif Claim
11           In the present Motion, Petitioner argues that his conviction under 18 U.S.C. §§ 922(g)(1)
12   and 924(a)(2) is invalid because the Government failed to prove that Petitioner knew that he
13   was previously convicted of a crime punishable by more than one year, a felony, as required by
14   Rehaif. (Mot. Comp. Rel. 2:7–22, ECF No. 146). Petitioner points out that this mens rea
15   requirement was not present in the superseding indictment or any of the subsequent guilty plea
16   proceedings.1 (Id. 2:7–10). In response, the Government argues that Petitioner’s Rehaif claim
17   is barred because Petitioner procedurally defaulted by failing to challenge the sufficiency of the
18   superseding indictment on direct appeal prior to filing his petition under 28 U.S.C. § 2255.
19   (Resp. 1:19–20, ECF No. 150).
20           When a petitioner fails to raise a legal argument on direct appeal, the “procedural
21   default” rule bars collateral review under 28 U.S.C. § 2255. See Massaro v. United States, 538
22   U.S. 500, 504 (2003). The two noted exceptions to this rule are when a petitioner can show
23

24
     1
      Petitioner erroneously claims that Rehaif requires the government to prove that the Petitioner knew he was
25   barred from possessing a firearm. (Mot. Comp. Rel. 7:7–9:2, ECF No. 146). Rehaif only requires the
     government to prove that defendant knew of his alleged status as a previously convicted felon. See Rehaif v.
     United States, 139 S. Ct. 2191, 2198 (2019).

                                                       Page 3 of 9
           Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 4 of 9




 1   both cause and prejudice, or “actual innocence.” Id.; United States v. Ratigan, 351 F.3d 957,
 2   962 (9th Cir. 2003). If the petitioner cannot demonstrate cause and prejudice, he must prove
 3   “actual innocence,” meaning “that it is more likely than not that no reasonable juror would have
 4   found petitioner guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 327 (1995);
 5   Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011) (“A petitioner is actually
 6   innocent when he was convicted for conduct not prohibited by law.”).
 7           Here, Petitioner makes no claim that he directly appealed the alleged deficiencies in the
 8   superseding indictment based on Rehaif.2 Accordingly, Petitioner procedurally defaulted, and
 9   in order to proceed with his Rehaif claim, Petitioner must demonstrate both cause to excuse the
10   default and prejudice resulting from the error.3 See United States v. Johnson, 988 F.2d 941, 945
11   (9th Cir. 1993) (citing United States v. Frady, 456 U.S. 152, 168 (1982)). To demonstrate
12   cause, a petitioner must show “that some objective factor external to the defense impeded [his]
13   efforts to raise the [barred] claim.” Murray v. Carrier, 477 U.S. 478, 479 (1986). “Objective
14   factors that constitute cause include interference by officials that makes compliance with the
15   State’s procedural rule impracticable, and a showing that the factual or legal basis for a claim
16   was not reasonably available to counsel.” McCleskey v. Zant, 499 U.S. 467, 493–94 (1991)
17   (internal quotations omitted). A claim is not reasonably available if it “overturn[s] a
18
     2
19     Petitioner also argues that the failure of the superseding indictment to include the mens rea element that
     Petitioner knew he was previously convicted of a crime punishable by a term of imprisonment exceeding one
20   year robs this Court of jurisdiction. (Mot. Comp. Rel.14:20–16:13). Petitioner continues that, because his claims
     are jurisdictional, he is not barred from bringing federal habeas challenges to pre-plea constitutional violations
21   under Tollett v. United States, 93 S. Ct. 1602 (1973), which states “[w]hen a criminal defendant has solemnly
     admitted in open court that he is in fact guilty of the offense with which he is charged, he may not thereafter raise
22   independent claims relating to the deprivation of constitutional rights that occurred prior to the entry of the guilty
     plea. He may only attack the voluntary and intelligent character of the guilty plea . . . .” (Mot. Comp. Rel.
23   21:14–22:15). However, “defects in an indictment do not deprive a court of its power to adjudicate a case,” and
     so, this Court retains jurisdiction. United States v. Jackson, 838 F. App’x 262, 264 (9th Cir. 2020); United States
24   v. Cotton, 533 U.S. 625, 630 (2002).
     3
25    A petitioner can also overcome a procedural default by proving actual innocence however, here, Petitioner
     makes no such claim. See Massaro v. United States, 538 U.S. 500, 504 (2003).


                                                         Page 4 of 9
          Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 5 of 9




 1   longstanding and widespread practice to which [the Supreme] Court has not spoken, but which
 2   a near-unanimous body of lower court authority has expressly approved.” Reed v. Ross, 468
 3   U.S. 1, 17 (1984). (quotation omitted). “Where a constitutional claim is so novel that its legal
 4   basis is not reasonably available to counsel, a defendant has cause for his failure to raise a
 5   claim in accordance with applicable state procedures.” Id. at 17.
 6          To demonstrate prejudice, a defendant must show “a reasonable probability that his
 7   conviction or sentence would have been different.” United States v. Lopez, 577 F.3d 1053, 1060
 8   (9th Cir. 2009) (quoting Stickler v. Green, 527 U.S. 263, 296 (1999)). In the context of a guilty
 9   plea, prejudice requires that a petitioner demonstrate “a reasonable probability that, but for [the]
10   errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v.
11   Lockhart, 474 U.S. 52, 59 (1985). “The actual prejudice prong of the procedural default
12   analysis requires a petitioner show ‘not merely that the errors created a possibility of prejudice,
13   but that they worked to his actual and substantial disadvantage, infecting his entire proceedings
14   with error of constitutional dimensions.’” United States v. Abundis, No. 2-18-CR-00158-MMD-
15   VCF-1, 2020 WL 7029892, at *5 (D. Nev. Nov. 30, 2020) (citing to Murray v. Carrier, 477 US
16   at 478, 488 (1986)). The Ninth Circuit has consistently rejected Rehaif challenges to
17   convictions for Felon in Possession of a Firearm where the petitioner’s prior criminal record
18   presents no reasonable possibility that he did not know that he had been convicted of a crime
19   punishable by more than a year in prison. See, e.g., United States v. Tuan Ngoc Luong, 965
20   F.3d 973, 989 (9th Cir. 2020) (finding that when the petitioner had prior felony convictions
21   resulting in prison sentences exceeding one year, there is no reasonable probability that a jury
22   would reach a different verdict). See also United States v. Hill, No. 2:13-cr-00367-JAD-VCF-1,
23   2021 WL 328684, at *3 (Feb. 1, 2021) (“Hill—having been charged with felony assault and
24   sentenced to prison for at least 24 months only two months before the arrest undergirding this
25   conviction—cannot reasonably claim that he was unaware of his status as a felon.”).


                                                 Page 5 of 9
           Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 6 of 9




 1           In the present case, though cause likely exists,4 Petitioner is unable to demonstrate
 2   prejudice. The Government highlights that Petitioner previously served over a year in prison
 3   for a prior felony conviction for Conspiracy to Commit Robbery. (See PSR ¶ 66) (indicating
 4   that Petitioner was sentenced on December 2, 2008 and paroled over a year later on May 20,
 5   2011.). Based on this criminal history, there can be no dispute that Petitioner knew he had been
 6   convicted of a crime punishable by imprisonment for a term exceeding one year when he
 7   possessed the firearm in 2014. (See PSR ¶¶ 12–13). As such, Petitioner cannot demonstrate
 8   that he was prejudiced by his conviction; there is no reasonable probability that his conviction
 9   would have been different because the Government could have easily satisfied the mens rea
10   element that Petitioner knew of his status as a convicted felon. See Lopez, 577 F.3d at 1060;
11   Abundis, 2020 WL 7029892, at *5. Thus, the Court denies Petitioner’s Motion with respect to
12   the Rehaif claim.5
13           B. Davis Claim
14           Petitioner claims that, in light of Davis, his conviction for Brandishing of a Firearm in a
15   Crime of Violence should be vacated because he did not commit a crime of violence. (Mot.
16   Comp. Rel. 2:23–3:6). The underlying crime of violence for the brandishing conviction is
17

18   4
       District courts consistently find that Rehaif’s holding is a novel claim. See, e.g., United States v. Hill, No. 2:13-
     cr-00367-JAD-VCF-1, 2021 WL 328684, at *3 (Feb. 1, 2021) (“Rehaif’s holding is such a novel claim given that
19   it ‘overturn[s] a longstanding and widespread practice to which [the] Court has not spoken, but which a near-
     unanimous body of lower court authority has expressly approved.’”) (quoting Reed, 468 U.S. at 17).
20
     5
       Petitioner also claims violations of his Fifth and Sixth Amendment Rights, essentially arguing that because the
21   deficiencies in his indictment are structural errors, he need not demonstrate prejudice to persevere with his
     Rehaif claim. (Mot. Comp. Rel. 18:11–21:13, 22:17–24:25). While the Ninth Circuit has not ruled on whether a
22   Rehaif error is structural, the Ninth Circuit has determined that Rehaif’s reach is limited. Cf Tate v. United
     States, 982 F.3d 1226, 1228 (9th Cir. 2020) (clarifying that Rehaif establishes a statutory rule and does not
23   invoke constitutional provisions or principals); United States v. Johnson, 833 Fed. Appx. 665 (9th Cir. 2020)
     (applying plain-error review to a Rehaif error case). Accordingly, this Court declines to treat a Rehaif error as
24   structural. See also Hill, 2021 WL 328684, at *4 (rejecting a petitioner’s Fifth and Sixth Amendment claims
     because a Rehaif claim does not amount to structural error). Further, Petitioner’s pre-plea constitutional
25   challenges are barred by Tollett v. Henderson, 411 U.S. 258, 267 (1973), because Petitioner only challenged this
     Court’s jurisdiction and not the adequacy, voluntariness, or intelligent character of his guilty plea. See supra n.2.


                                                          Page 6 of 9
          Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 7 of 9




 1   Hobbs Act Robbery, which Petitioner explains only qualified as a crime of violence under §
 2   924(c)’s now unconstitutional residual clause and does not meet the qualifications for a crime
 3   of violence under § 924(c)’s force clause. 18 U.S.C. § 924(c)(3)(A); (Mot. Comp. Rel. 25:12–
 4   26:5).
 5            The Government counters that Petitioner procedurally defaulted on his Davis claim
 6   because Petitioner failed to appeal this Court’s denial of his pre-trial motion, which also argued
 7   that the residual clause was unconstitutionally vague and that Hobbs Act Robbery is not a crime
 8   of violence. (Resp. 22:12–17). Further, the Government points out that regardless of
 9   procedural default, Petitioner’s claim fails on the merits because Hobbs Act Robbery is a crime
10   of violence under the force clause of 18 U.S.C. § 924(c)(3)(A). (Resp. 26:16–18).6
11            As above, because Petitioner failed to appeal his Davis claim, he procedurally defaulted
12   and must demonstrate both cause and prejudice to proceed. See United States v. Johnson, 988
13   F.2d 941, 945 (9th Cir. 1993) (citing United States v. Frady, 456 U.S. 152, 168 (1982)).
14   However, the Court finds that Petitioner can demonstrate neither.
15            First, Petitioner fails to show that his Davis claim is so novel that its legal basis was not
16   previously available to counsel. See Reed, 468 U.S. at 17. In fact, Petitioner’s counsel raised
17   this exact challenge to § 924(c)’s residual clause in a pre-trial motion, which forecloses the
18   argument that the Davis claim was not available at the time. (See Mot. Dismiss 1:19–23, ECF
19   No. 75). Further, the potential futility of an appeal is no excuse for the failure to bring one.
20   Bousley v. United States, 523 U.S. 614, 623 (1998) (“futility cannot constitute cause if it means
21

22
     6
23    The Government also argues that Petitioner cannot collaterally attack his sentence because the plea agreement
     contains a waiver of the right to do so. (Resp. 25:13–26:18, ECF No. 150). However, this argument fails because
24   a plea waiver is not enforceable when the corresponding sentence relies on a provision declared unconstitutional
     by the Supreme Court. See United States v. Hall, No. 2:16-cr-00321-JAD-GWF, 2021 WL 230046, at *2 (D.
25   Nev. Jan. 22, 2021). Here, Petitioner is arguing that Davis invalidated his conviction because the Supreme Court
     found the residual clause of § 924(c) to be unconstitutionally vague, and thus, there is no waiver.


                                                      Page 7 of 9
           Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 8 of 9




 1   simply that a claim was unacceptable to that particular court at that particular time”).
 2   Therefore, Petitioner cannot show cause to excuse his procedural default.
 3           Additionally, Petitioner is unable to establish prejudice because, regardless of procedural
 4   default, Petitioner’s claim fails on the merits. The Ninth Circuit has unequivocally held that
 5   Hobbs Act Robbery constitutes a crime of violence under 18 U.S.C. § 924(c)(3)(A). United
 6   States v. Dominguez, 954 F.3d 1251, 1255 (9th Cir. 2020).7 Petitioner attempts to avoid this
 7   rule by arguing that he only aided and abetted Hobbs Act Robbery, and thus did not actually
 8   commit a crime of violence. (Mot. Comp. Rel. 30:1–35:13). However, aiding and abetting is
 9   merely a theory of liability and does not constitute a separate offense. Baumann v. United
10   States, 692 F.2d 565, 571 (9th Cir. 1982) (“the aiding and abetting statute provides a means of
11   establishing liability but does not itself define a crime”). Likewise, defendants who aid and
12   abet crimes are liable for the underlying offenses as a principal. United States v. Henry, 984
13   F.3d 1343, 1355–56 (9th Cir. 2021) (“[The] argument [that aiding and abetting escapes a
14   conviction under § 924(c)] fails because armed bank robbery . . . does have violence as an
15   element. Defendants found guilty of armed bank robbery under either a Pinkerton or aiding-
16   and-abetting theory are treated as if they committed the offenses as principals.” (citations
17   omitted)). Since Hobbs Act Robbery is a crime of violence, Petitioner committed a crime of
18   violence by aiding and abetting such a robbery, and therefore his conviction for Brandishing of
19   a Firearm in a Crime of Violence is valid. See, e.g., United States v. Hernandez-Lopez, No.
20   2:15-cr-00036-JAD-CWH, 2021 WL 230054, at *4–6 (D. Nev. Jan. 22, 2021) (holding that,
21   since Hobbs Act Robbery is a crime of violence, “whether [defendant] was convicted as a
22   principal or as an aider and abettor for the robbery makes no difference”). Accordingly,
23
     7
24    A petition certiorari has been filed in Dominguez. However, the appeal only challenges the Ninth Circuit
     holding that attempted Hobbs Act Robbery is a crime of violence, not that completed Hobbs Act Robbery is a
25   crime of violence. See Dominguez v. United States, 954 F.3d 1251 (9th Cir. 2020), petition for cert filed, (No.
     20-1000). Because the present case concerns a completed Hobbs Act Robbery, any final disposition of
     Dominguez will not affect this Order. (See PSR ¶¶ 1, 12–26).

                                                        Page 8 of 9
           Case 2:15-cr-00044-GMN-GWF Document 155 Filed 04/16/21 Page 9 of 9




 1   because Petitioner procedurally defaulted on his Davis claim and can demonstrate neither cause
 2   nor prejudice, the Court denies the Motion to Vacate, Set Aside, or Correct Sentence under 28
 3   U.S.C. § 2255.
 4          C. Certificate of Appealability
 5          To proceed with an appeal of this Order, the Court must issue a certificate of
 6   appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22; 9th Cir. R. 22-1; Allen v. Ornoski,
 7   435 F.3d 946, 950–51 (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550, 551–52
 8   (9th Cir. 2001). This means that Petitioner must make “a substantial showing of the denial of a
 9   constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).
10   He bears the burden of demonstrating that the issues are debatable among jurists of reason; that
11   a court could resolve the issues differently; or that the questions are adequate to deserve
12   encouragement to proceed further. Slack, 529 U.S. at 483–84.
13          The Court has considered the issues raised by Petitioner with respect to whether they
14   satisfy the standard for issuance of a certificate of appealability, and determines that the issues
15   do not meet that standard. The Court therefore denies Petitioner a certificate of appealability.
16   IV.    CONCLUSION
17          IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate, Set Aside, or Correct
18   Sentence under 28 U.S.C. § 2255, (ECF No. 146), is DENIED.
19          IT IS FURTHER ORDERED that Thomas L. Qualls’ Motion to Withdraw as
20   Attorney, (ECF No. 154), is GRANTED.
21          IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.
22                      16 day of April, 2021.
            DATED this _____
23

24                                                  ___________________________________
25
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court

                                                 Page 9 of 9
